Citation Nr: 0943479	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-29 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a dental disorder.  

3.  Entitlement to service connection for a vision disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the National Guard, 
including from November 1969 until March 1970, May 1980 until 
September 1983, and June 2004 until December 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision, in 
regards to the dental and vision claims and an October 2006 
rating decision, in regards to the sleep apnea claim, from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claimed service connection for a dental disorder 
and a vision disorder in November 2005, as well as claims for 
service connection for hearing loss, tinnitus, reflux, a 
sinus disorder, to include headaches, arthritis pain of the 
knees and back, insomnia, and allergy problems.  The Veteran 
also claimed, in July 2006, service connection for sleep 
apnea.

A February 2006 rating decision granted service connection 
for gastroesophageal reflux disease (GERD), claimed as 
reflux; a sinus disability, claimed sinus allergy and 
headaches; and insomnia, claimed as inability to sleep.  The 
February 2006 rating decision also denied claims for service 
connection for hearing loss, tinnitus, a low back disorder, 
bilateral knee disorders, astigmatism, claimed as worsening 
of vision, and a dental disorder.

The Veteran submitted a Notice of Disagreement (NOD) in 
regards to the February 2006 rating decision in a statement 
received in July 2006.  At that time, the Veteran also raised 
a claim for service connection for sleep apnea.  An October 
2006 rating decision denied the claim for service connection 
for sleep apnea.  The Veteran subsequently provided a NOD 
with regards to that claim in May 2007 and that claim was 
subsequently properly appealed to the Board.

A March 2007 rating decision granted service connection for 
tinnitus, a low back disability, and a left knee disability.  
These decisions were full grants of those claims on appeal 
and no subsequent appeals in regards to those claims were 
sought by the Veteran.  Those claims are thus not before the 
Board.  

A Statement of the Case (SOC) was also issued in March 2007, 
in regards to the claims for increased ratings for GERD, a 
sinus disability, and insomnia, as well as the claim for 
service connection for a right knee disorder.  No Substantive 
Appeal was filed in regards to those claims by the Veteran.  
Thus, those claims are not before the Board.

Additionally, a SOC was issued in regards to the claim for 
service connection for hearing loss in October 2008, 
following the Veteran's request to reopen his hearing loss 
claim in October 2007.  The subsequent readjudication of that 
claim, including the issuance of a SOC, fulfilled the need 
for an issuance of a SOC.  The Veteran did not file a 
Substantive Appeal following the October 2007 SOC.  Thus, 
that claim is not currently before the Board.  

However, although the Veteran filed a NOD in regards to the 
claims for service connection for a dental disorder and a 
vision disorder, no SOC was provided in regards to those 
claims.  Indeed, the Board notes that the RO denied service 
connection for a vision disorder again in October 2008, but 
no SOC was issued following that denial either.  To date, the 
Veteran has not been issued a SOC for the issues of either a 
dental or a vision disorder.  Under the circumstances the 
Board has no discretion and must remand these matters for 
issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 
(1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).

The Board also notes that the Veteran was provided a rating 
decision in May 2008 for service connection for PTSD.  The 
Veteran submitted a NOD in regards to that claim in August 
2008.  A May 2009 rating decision granted service connection 
for that disability.  No subsequent action for appeal was 
taken by the Veteran and that claim is not currently before 
the Board.  

An October 2008 rating decision also granted, for a second 
time, service connection for a left knee disability and a low 
back disability.  It also increased the rating for the 
Veteran's service-connected insomnia and continued the 
ratings for his service-connected GERD and sinus 
disabilities, as well as granted service connection for a 
gallbladder disability.  It also denied service connection 
for a vision disorder; diabetes; asthma and chronic 
respiratory manifestations; hypertension and high blood 
pressure, claimed as a metabolic syndrome; and a foot 
disorder.  It also continued the denial of service connection 
for bilateral hearing loss.  The only NOD provided in regards 
to that rating decision was submitted in October 2008 and 
only pertained to the hearing loss claim.  As previously 
discussed, a SOC was provided regarding the bilateral hearing 
loss issue in May 2009 and no Substantive Appeal was filed; 
that claim is not currently before the Board.

The Board further notes that the Veteran currently contends 
that he developed sleep apnea in service.  Specifically, in 
an August 2007 statement, the Veteran reported that he got 
sick while in Iraq in December 2004 and that following that 
incident he had sinus problems, coughing, and feeling tired.  
He further claimed that when he reported to sick call, he was 
told that he would get better after he got home.  The 
Veteran's October 2006 statement also essentially indicates 
that the Veteran claims that his sleep apnea may be related 
to his already service-connected sinus disability.  

The Veteran has submitted an August 2007 statement from his 
roommate in Iraq, M.M.  M.M. reported that while sleeping the 
Veteran would sometimes sound like he would stop breathing, 
but that he essentially considered it due to the dust and 
pollution.  M.M. further stated that as the year went on, the 
Veteran did not improve and that going to sick call did not 
help him.

The Veteran's service treatment records generally do not 
indicate any complaints of or treatment for sleep apnea.  
Although the record does indicate reports of trouble 
sleeping, such reports appear to be in conjunction with his 
already service-connected insomnia, as indicated in a 
November 6, 2005 service treatment record.  However, the 
record does indicate numerous complaints of trouble sleeping, 
including his November 7, 2005 Post-deployment Health 
Reassessment.

An October 2007 private medical letter, from Dr. W.B., noted 
that the Veteran had severe obstructive sleep apnea syndrome.  
The examiner reported that the Veteran's symptoms of 
excessive snore, restless sleep, dry mouth, and morning 
headaches did not present until December 2004, correlating 
with the Veteran's recent deployment to the Middle East.

The record does not indicate that the Veteran has been 
afforded a VA examination in regards to his claimed sleep 
apnea.  A VA examination should be provided to determine the 
nature, extent, onset, and etiology of the claimed disorder.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Veteran was not provided with notice 
as to how to support his claim for service connection 
secondary to a service-connected disability.  Notice 
regarding service connection on a secondary basis should also 
be provided to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide notice 
consistent with VCAA requirements, 
specifically including the criteria for 
service connection secondary to a 
service-connected disability.  

2.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
sleep apnea found to be present, 
including whether the Veteran's claimed 
sleep apnea is related to any of his 
service-connected disabilities, 
including his sinus disability or PTSD.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any sleep apnea found 
to be present had its onset in, was 
aggravated by, or is otherwise related 
to service, and specifically including 
sleep apnea developed secondary to one 
of the Veteran's service-connected 
disabilities, including his sinus 
disability and PTSD.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the claimed 
disorder, as well as the medical 
evidence of record, including service 
treatment records.  The rationale for 
all opinions expressed should be 
provided in a legible report.

3.  A Statement of the Case should be 
issued to the Veteran concerning the 
claims for service connection for a 
dental disorder and a vision disorder.  
The Veteran should be advised of the 
necessity of filing a timely 
substantive appeal if he wants the 
Board to consider this issue.

4.  When the development requested has 
been completed in regards to the claim 
for service connection for sleep apnea, 
the case should again be reviewed by 
the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
